Citation Nr: 0633384	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance pursuant 
to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years, 
including the period from July 1968 until his retirement in 
August 1975.  He died in August 2000.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death, and 
for Dependents' Education Assistance pursuant to Tile 38, 
United States Code, Chapter 35.  In December 2002, the Board 
affirmed the denial of the claims.  The appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an Order dated October 27, 2005, set aside 
the Board's decision and remanded the case for 
readjudication.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
had been granted for history of bladder tumor and history of 
duodenal ulcer.  A noncompensable evaluation had been 
assigned for each of these disabilities.

2.  The veteran died in August 2000 of renal cell carcinoma.

3.  There is no competent medical evidence linking the 
veteran's fatal renal cell carcinoma, initially manifested 
many years after service, to service, including exposure to 
Agent Orange, or service-connected disability; nor is there 
competent medical evidence establishing that any service-
connected disability, or prostate cancer, played a role in 
his death.

4.  At the time of his death, the veteran did not have a 
total disability deemed permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35 have not been met.  38 U.S.C.A. § 3500, 3501 
(West 2002); 38 C.F.R. § 3.807(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a June 2001 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claims for service connection for 
the cause of the veteran's death and for Dependents' 
Education Assistance pursuant to Tile 38, United States Code, 
Chapter 35, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection for the 
cause of the veteran's death and for Dependents' Education 
Assistance pursuant to Tile 38, United States Code, Chapter 
35, any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation will be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The death certificate shows that the veteran was 68 years old 
when he died in August 2000 of cardiac arrest due to or as a 
consequence of hemoptysis and renal cell carcinoma with 
metastasis.  Hypertension and end stage renal disease were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.  

At the time of the veteran's death, service connection was in 
effect for history of bladder tumor and history of duodenal 
ulcer, each evaluated as noncompensable.  The discharge 
certificate reflects that the veteran served in Vietnam.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Essentially, she 
claims that the veteran was exposed to Agent Orange in 
service, and that this resulted in his death.

The evidence supporting the appellant's claim includes the 
fact that the veteran did serve in Vietnam, and that he had 
prostate cancer and renal cell carcinoma.  The Board notes 
that when the veteran was admitted to a private hospital in 
October 1999, the initial impression was probable recurrence 
of renal cell carcinoma versus prostate carcinoma versus 
another type of primary.

The evidence against the appellant's claim includes the 
service medical records which are negative for complaints or 
findings of any renal disease, including carcinoma.  No 
pertinent abnormalities were reported on the retirement 
examination in July 1975.  The genitourinary system was 
evaluated as normal.  The Board notes that private medical 
records show that the veteran was seen in January 1993 for an 
evaluation of renal insufficiency.  He had some voiding 
symptoms, and a history of hypertension was noted.  It was 
also noted that he had been diagnosed with Stage II 
membranous glomerulonephropathy by renal biopsy in July 1983.  
He was treated for this, and discontinued all medications 
approximately in 1991 and had no recurrent evidence of 
nephrotic syndrome clinically since that time.  The pertinent 
assessments were history of membranous glomerulonephropathy 
with nephrotic syndrome, and chronic renal insufficiency, 
probably glomerulosclerosis.  It was again noted on VA 
examination in January 1994 that the veteran's kidney problem 
was of 11 years duration.  It is significant to point out 
that there is no clinical evidence of any kidney disability, 
to include carcinoma, during service or for many years 
thereafter.

An October 1999 private hospital report shows that the 
veteran underwent a right radical nephrectomy in November 
1998, and pathology at that time demonstrated renal cell 
carcinoma.  A renal ultrasound in October 1999 revealed a 
subcutaneous mass in the right flank.  It was stated that the 
findings of a CT scan most likely indicated recurrent 
disease.  The veteran was again admitted to a private 
hospital in August 2000, and it was reported that he had been 
initially diagnosed with renal cell carcinoma of the right 
side approximately 18 months earlier.  He was found to have 
recurrence to the right subdiaphragmatic area and a 
subcutaneous nodule in the right flank in October 1999.  A 
death summary shows that the cause of death was pulseless 
electrical activity due to suspected pulmonary embolism due 
to renal cell carcinoma, widely metastasized.  

The Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  It must be emphasized, however, that renal cancer is 
not one of the diseases that has been associated with 
exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his renal cell cancer.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d) (2006).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded

that the credible evidence against an 
association between herbicide exposure 
and renal cancer outweighs the credible 
evidence for such an association, and 
[the Secretary] has determined that a 
positive association does not exist.  68 
Fed. Reg. 27,634 (May 20, 2003).

The Board finds that the NAS conclusion is of greater 
probative value than the appellant's unsupported statements 
regarding the etiology of renal cell carcinoma.  Since the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In light of the NAS determination, and the fact 
that the appellant has furnished no competent medical 
evidence linking the veteran's renal cell carcinoma to 
service or to his exposure to Agent Orange, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.

The record discloses that the veteran underwent a radical 
perineal prostatectomy in November 1994.  A pathology report 
showed adenocarcinoma, moderately differentiated.  The Board 
acknowledges that prostate cancer is one of the diseases that 
has been associated with exposure to Agent Orange.  See 
38 C.F.R. § 3.309(e).  As noted above, it was indicated that 
prostate cancer was a possibility when the veteran was 
treated in October 1999 for a mass in the right flank that 
had developed in the past several months.  It is significant 
to observe, however, that the mass was excised and the 
pathology report diagnosis was metastatic carcinoma 
consistent with renal cell primary.  Thus, the competent 
medical evidence fails to establish that there was a 
recurrence of the prostate cancer prior to the veteran's 
death.

Finally, there is no competent medical evidence even 
suggesting that the veteran's prostate cancer contributed in 
any way to cause the veteran's death.  The terminal hospital 
report makes no mention of prostate cancer, and there is no 
indication of treatment for it at that time.  The fatal renal 
cell carcinoma was overwhelming and the veteran's death 
resulted therefrom.  There is no clinical evidence in the 
record that a service-connected condition or prostate cancer 
accelerated death.  In sum, the evidence clearly documents 
that the veteran died of renal cell carcinoma that was first 
manifested many years after service.  This condition was 
overwhelming and would have resulted in death regardless of 
any existing service-connected disability or prostate cancer.  

With respect to the issue of entitlement to Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. § Chapter 35, the Board notes that a child or 
surviving spouse of a veteran will have basic eligibility for 
such benefits where the veteran was discharged under other 
than dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807(a).

As noted above, at the time of the veteran's death, service 
connection was in effect for history of bladder tumor and 
history of duodenal ulcer.  Each disability was rated as 
noncompensable.  There is no evidence in the record 
establishing that the veteran's service-connected 
disabilities were permanently and totally disabling.  
Moreover, as stated above, the appellant has failed to show 
that the veteran's death from renal cell carcinoma is related 
in any way to service or to a service-connected disability.  
Absent such evidence, the Board finds that the appellant's 
claim for entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. § Chapter 35 
is without legal merit.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. § Chapter 35 are denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


